Title: To George Washington from Timothy Pickering, 15 October 1796
From: Pickering, Timothy
To: Washington, George


                        
                            Sir, 
                            Department of State Octr 15. 1796.
                        
                        Yesterday I received another letter from Mr King—it is dated the 16th of
                            August, covering a duplicate of the former, and saying that he had heard nothing from Mr
                            Monroe respecting the letter from the Directory to Mr Barthelemy, so interesting to the
                            commerce of neutral powers: and this silence was the only circumstance that left him a hope
                            that the letter in question is not genuine.
                        At the same time I received a letter from Messrs Gore & Pinkney. They
                            had met the British Commissioners, Dr Nichol & Mr Anstey; and not agreeing on the
                            choice either of a Briton or an American, they respectively made lists from which each
                            selected one name. Our Commissioners took the name of Dr Swabey (an
                            eminent Civilian) and the British Commissioners selected the name of John Trumbull Esqr. The
                            two names being put into the urn, one was drawn, which was Colo. Trumbull’s. He was then in
                            London, and has accepted the appointment. On the 26th of August the whole were sworn before
                            the Lord Mayor. 
                        Thus far we have been fortunate in the choice of the odd Commissioners for
                            adjusting our disputes with Britain; and therefore whatever may be the decisions of the
                            respective boards, we may presume that our own citizens will be satisfied.
                         
                        Yesterday I received letters from our Consul at Cadiz (who is a very
                            intelligent man) dated the 20th & 25th of August; in that of the 20th he says they
                            are very apprehensive of a rupture with England. On the 4th of that month (Admiral Mann
                            having retired on the 1st) the Spanish admirals Langara & Socorro, with 20 ships, 8
                            frigates, 4 corvettes & 2 brigs, sailed as a convoy to Admiral Richery till they
                            were near Cape St Vincents, when Richery (on the 5th at 5 P.M.) took leave, &
                            steered towards Brest: his certain destination not known. On the 6th, 4 ships & 3
                            frigates seperated from the Division under the command of Admiral Socorro, destined to
                            different ports in America, with troops & artillery under the orders of rear admiral
                            Apodaca, with orders to join Admiral Aristizabel, in the West Indies, after having landed
                            their cargoes. All the rest of the fleet returned to Cadiz on the 12th—No armaments were
                            carrying on at Cadiz on the 20th, nor any other war-like preparations: but if necessary, Mr
                            Yznardi thinks that in six weeks 36 ships of the line might be put to sea.
                         
                        On the 25th of August the scene was changed. On that day, in consequence of
                            orders from Court, all the English vessels in that harbour were embargoed; the rudders
                            taken out & conveyed to the inward part of the bay. The number in the port happened
                            to be only five: the crews were left on board. Mr Y. supposes similar orders were executed
                            in all the ports. This unexpected event he says greatly damped the spirits of the people:
                            all was confusion: not a single negociation in that great commercial city. Government notes,
                            which on the 20th were at 11 ⅌Ct discount, rose to 18 ⅌Ct loss. The motives to this new
                            measure were unknown: but among the reports in circulation, the most probable was, that the
                            English had not given satisfaction to the repeated remonstrances of the Spanish Court, on
                            many infringements of the law of nations & existing treaties, highly prejudicial to
                            the interests & derogatory to the dignity of the Spanish nation.
                        A letter recd yesterday from our Consul at Marseilles advised of the arrival
                            there of the American captives from Algiers, in number 89, one having died on the passage;
                            and all the rest (the plague being considered as on board the ship) must perform the tedious
                            quarantine of 60 days. This letter is dated the 22d & 24th of July; the captives
                            arrived the 20th. He adds, that if one should die at the place, the reckoning of the
                            quarantine must begin anew. By the same letter it appears that the Boston brig capt. Graves,
                            which was carried into Tunis, had been released.
                        I am informed that the French at Guadaloupe have condemned one vessel of this
                            port, wholly American property; and their proceedings at Hispaniola, as detailed in the
                            newspapers, indicate the like result. Yet the hesitation of General Rigaud to direct final proceedings respecting the American vessels carried into
                            Aux Cayes, induce me to think the captures there were made by orders only of the Colonial
                            administration. I have the honor to be with the highest respect sir your most obt servant
                        
                            Timothy Pickering
                            
                        
                    